                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


NATHAN ALAN VIETH,

                    Plaintiff,
                                                      Case No. 20-cv-95-pp
      v.

WISCONSIN DEPARTMENT OF CORRECTIONS,

                    Defendant.


 ORDER DENYING PLAINTIFF’S MOTION TO WAIVE PAYMENT OF INITIAL
                PARTIAL FILING FEE (DKT. NO. 7)


      Plaintiff Nathan Alan Vieth is a prisoner and represents himself. He filed

a complaint under 42 U.S.C. §1983, alleging that his civil rights were violated.

Dkt. No. 1. He also filed a motion for leave to proceed without prepaying the

filing fee (in forma pauperis). Dkt. No. 2. On January 22, 2020, the court issued

an order assessing $7.90 as an initial partial payment of the required $350

filing fee, due on or before February 14, 2020. Dkt. No. 5. In the order, the

court advised the plaintiff that once it received the initial partial filing fee, it

would determine whether the case could proceed without the court requiring

the plaintiff to pay the balance of the filing fee in full at once. Id. at 3. The court

also stated that if the plaintiff did not have the funds available in his regular

account to make the initial partial payment of $7.90, he could use his release

account. Id.




                                           1

           Case 2:20-cv-00095-PP Filed 06/01/20 Page 1 of 4 Document 9
      The plaintiff then filed a motion entitled “Petition to Proceed In Forma

Pauperis.” Dkt. No. 7.1 He states that he cannot pay the initial partial filing fee

because he is “indigent and currently incarcerated.” Id. at 1. The court

construes this as a motion to waive the initial partial filing fee.

      Federal law requires that any party filing a complaint must pay a filing

fee of $350. 28 U.S.C. §1914(a). It also requires a party filing a complaint to

pay a $50 administrative fee. Judicial Conference of the United States District

Court Miscellaneous Fee Schedule Effective May 1, 2013, #14. The law does not

allow the court to waive the filing fee in full if the person who files the

complaint is incarcerated. Rather, it says that if the court determines that the

incarcerated plaintiff qualifies for in forma pauperis status, (a) the $50.00

administrative fee is waived, and (b) the court may allow the prisoner to pay the

$350.00 by paying an initial partial filing fee followed by monthly installments

until the $350.00 has been paid in full. The law requires the court to calculate

the initial filing fee and the installments based on 20% of either the average

monthly deposits into the prisoner’s account or the average monthly balance in

the prisoner’s account for the six months preceding the date the complaint was

filed, whichever is greater. 28 U.S.C. §1915(b).

      In its January 22, 2020 order, the court considered the average monthly

balance in the plaintiff’s prison account for the six months immediately

preceding the filing of his complaint. Dkt. No. 5 at 2. The court determined that



1The court notes that the plaintiff filed similar motions in case numbers 20-cv-
69 and 20-cv-70, both assigned to this court.
                                          2

         Case 2:20-cv-00095-PP Filed 06/01/20 Page 2 of 4 Document 9
the average monthly deposit in the plaintiff’s prison account was $39.50 and

the average monthly balance was $0.00. Id. That’s how the court came up with

$7.90 as an initial partial filing fee. Id.

      In his motion to waive the initial partial filing fee, the plaintiff simply

states that he cannot afford to pay the initial partial filing fee, without

providing details about why he cannot pay it. Dkt. No. 7. His certified trust

account statement, dkt. no. 3, submitted with his original motion to proceed

without prepaying the filing fee, contradicts his statement and shows that he

can afford to pay the assessed initial partial filing fee of $7.90. And the simple

facts that the plaintiff is indigent and incarcerated are not enough—the reason

the Prison Litigation Reform Act exists is because Congress recognized that

incarcerated plaintiffs likely would be indigent.

      The court will deny the plaintiff’s motion to waive paying the initial

partial filing fee. The plaintiff must pay the initial partial filing fee of $7.90 in

time for the court to receive it by the end of the day on June 22, 2020. The

court reminds the plaintiff that if he does not have the funds available in his

regular account to make the initial partial payment of $7.90, he may use funds

in his release account. If the court does not receive the initial partial filing fee

by the end of the day on June 22, 2020, the court will dismiss this case

without prejudice. If the plaintiff does not want to pursue this lawsuit at this

time, he does not need to take any further action.

      The court DENIES the plaintiff’s motion to waive the payment of the

initial partial filing fee. Dkt. No. 7. The court ORDERS that by the end of the

                                              3

          Case 2:20-cv-00095-PP Filed 06/01/20 Page 3 of 4 Document 9
day on June 22, 2020, the plaintiff either must pay the initial partial filing fee

of $7.90 or file a written document explaining to the court why he cannot do

so. If the court does not receive the money or the written document by the

deadline, the court will dismiss this case without prejudice based on the

plaintiff’s failure to pay the initial partial filing fee. If the plaintiff no longer

wants to pursue this case, he does not need to take any further action.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                          BY THE COURT:


                                          _____________________________________
                                          HON. PAMELA PEPPER
                                          Chief United States District Judge




                                            4

          Case 2:20-cv-00095-PP Filed 06/01/20 Page 4 of 4 Document 9
